J-S29009-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEITH WILLIAMS                             :
                                               :
                       Appellant               :   No. 176 EDA 2021

            Appeal from the PCRA Order Entered December 17, 2020
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0008622-2009


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                        FILED DECEMBER 22, 2021

        Keith Williams appeals from the Philadelphia Court of Common Pleas’

order dismissing his first petition filed pursuant to the Post Conviction Relief

Act (“PCRA”), 42 Pa. C.S.A. §§ 9541-9546, without holding an evidentiary

hearing. Williams alleges on appeal that trial counsel was ineffective for

allowing Williams to waive his right to a jury trial and to proceed with

sentencing because he was incompetent. He also alleges appellate counsel

was ineffective for failing to argue that the evidence was insufficient to support

his convictions for indecent assault by forcible compulsion and unlawful

contact with a minor. In the alternative, Williams maintains that the PCRA




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S29009-21


court should have held a hearing on these claims before denying him relief.

As we conclude that all of Williams’s claims lack merit, we affirm.

      The facts underlying Williams’s convictions are not in dispute. On the

morning of March 16, 2009, fifteen-year-old D.L. and fourteen-year-old J.M.

were exiting a deli in Philadelphia when they saw Williams making sexual

gestures in their direction. He was gyrating his hips and saying “come here,

baby.” N.T. Trial, 6/14/10, at 41, 71. D.L. and J.M. began walking back to

their high school, and Williams followed behind them. Once the girls got to

their high school, they ran up the steps to the school and J.M. began banging

on the locked door of the school. Williams followed the girls up the steps and

backed D.L. into the wall. He pressed his penis against D.L.’s inner thigh,

rubbed his stomach against her chest and began unbuckling his belt, all the

while repeatedly telling D.L. to “give me some pussy.” Id. at 74.

      Moments later, the assistant dean at the high school, Aziz Collins,

opened the door. Williams backed off of D.L., and D.L. ran inside the school

along with J.M. Collins escorted Williams off the school property, and Williams

mooned Collins as he walked down the block. Williams was subsequently

arrested and charged with multiple offenses in relation to this incident.

      On the day scheduled for trial, the Commonwealth informed Williams

that there was an outstanding offer for a sentence of 17 ½ to 35 years in

exchange for a guilty plea from Williams. See id. at 23. The court and the

Commonwealth asked Williams if he understood that if he went to trial and


                                     -2-
J-S29009-21


was convicted of certain offenses, he would face a mandatory life sentence

pursuant to 42 Pa.C.S.A. § 9718.2(a)(2) because he had two previous

convictions for attempted rape. See id. at 6, 18-19, 24. Williams assured the

court that he understood. See id. at 6-7, 24. Williams refused the offer. See

id. at 25. He stated that he wanted to proceed to trial, and that he wished to

waive his right to a jury trial. See id. at 13.

      Following a break of approximately one hour, the court asked Williams

if he had spoken to his attorney and completed a written colloquy regarding

his decision to waive his right to a jury trial and Williams said that he had.

See id. at 26, 35. The court then colloquied Williams regarding his waiver.

See id. at 27-35. Following the colloquy, the court accepted Williams’s jury

trial waiver, stating that “I do believe that [ ] Williams does understand his

rights.” See N.T. Trial, 6/14/10, at 35.

      The case immediately proceeded to the waiver trial. D.L., J.M. and

Collins all testified at the non-jury trial. D.L. testified about her encounter with

Williams on March 16, 2009, and that she had tried unsuccessfully to push

Williams off of her during the attack. See id. at 74-75. D.L. testified that she

subsequently identified Williams as the assailant in a line-up, and she also

positively identified Williams as the assailant while testifying in court. See id

at. 70, 83. J.M. and Collins likewise testified that they had identified Williams

as the assailant during the investigation of the attack and also positively

identified Williams as the assailant in court. See id. at 38, 53, 92-93, 104-


                                       -3-
J-S29009-21


105, 106. The Commonwealth also introduced a videotape from D.L.’s and

J.M.’s high school, which showed Williams following the girls up the stairs on

the morning of March 16, 2009. Following trial, the trial court convicted

Williams   of   multiple   offenses,   including   indecent    assault   by    forcible

compulsion, corruption of minors and unlawful contact with a minor.

      The trial court continued sentencing so that a presentence investigation

report with a mental health assessment and a competency examination could

be completed. See id. at 152. On January 31, 2011, the trial court imposed a

mandatory sentence of life imprisonment for the unlawful contact and indecent

assault convictions pursuant to Section 9718.2(a)(2). The court did not

impose any further penalty on the remaining convictions. Williams filed a

direct appeal with this Court, presenting the singular issue that Section

9718.2(a)(2) violated his constitutional rights. We rejected this claim, and

consequently      affirmed     Williams’s     judgment        of   sentence.      See

Commonwealth v. Williams, 487 EDA 2011, 47 A.3d 1260 (Pa. Super.

2012) (non-precedential memorandum).

      Williams then filed a timely pro se PCRA petition. Appointed counsel filed

an amended PCRA petition, alleging that trial counsel had been ineffective for

allowing Williams to waive a jury trial and proceed to sentencing when he was

incompetent and for failing to present the court with psychiatric records to

demonstrate that incompetence. In the petition, Williams also asked the court

to provide funds for a court-appointed investigator to investigate Williams’s


                                        -4-
J-S29009-21


mental health background. The court entered an order appointing an

investigator and providing funds for the investigation.

       Appointed counsel later withdrew for health reasons.1 The PCRA court

appointed new counsel, who filed a second amended PCRA petition. In that

petition, counsel essentially adopted the competency issue previously raised

in the first amended petition and added a claim that appellate counsel had

been ineffective for failing to challenge the sufficiency of the evidence

supporting the indecent assault and unlawful contact convictions. The

Commonwealth filed a motion to dismiss the petition, and the PCRA court filed

a notice of its intent to dismiss the PCRA petition without a hearing pursuant

to Pa.R.Crim.P. 907. Williams did not respond to the notice, and the PCRA

court dismissed the petition on December 17, 2020.

       The PCRA court filed an opinion in support of its order dismissing the

petition. In the opinion, the court rejected the ineffectiveness claim based on

allegations of Williams’s incompetency because it found that Williams had

been competent to waive his right to a jury trial and to proceed to sentencing.

In support, the court noted that Williams had completed a written colloquy

waiving his right to a jury trial, and had been fully colloquied by the court

regarding that waiver. The court also noted that the court itself had ordered

____________________________________________


1 In his motion to withdraw as counsel, PCRA counsel also gave an update on
the investigation. He essentially reported that, despite his efforts to do so, he
had not been able to obtain the necessary information from Williams to pursue
an investigation on his mental health background.


                                           -5-
J-S29009-21


multiple mental health evaluations and those evaluations all found Williams to

be competent. The court further rejected Williams’s claim that the evidence

had been insufficient to support the convictions for indecent assault and

unlawful contact. This timely appeal followed.

        When this Court reviews an order dismissing a PCRA petition, our review

is limited to examining whether the PCRA court’s determinations are

supported by the record and the court’s decision is free of legal error. See

Commonwealth v. Shaw, 217 A.3d 265, 269 (Pa. Super. 2019). We give

great deference to the factual findings of the PCRA court and will not disturb

those     findings   unless    they    have    no   support   in   the   record.   See

Commonwealth v. Benner, 147 A.3d 915, 919 (Pa. Super. 2016). However,

we apply a de novo standard of review to the PCRA court’s legal conclusions.

See id.

        Williams raises two claims challenging trial counsel’s effectiveness and

one claim challenging appellate counsel’s2 effectiveness. Counsel is presumed

to have been effective. See Commonwealth v. Brooks, 839 A.2d 245, 248

(Pa. 2003). In order to overcome that presumption and prevail on a claim of

ineffectiveness, Williams must establish that: (1) the underlying claim has

arguable merit; (2) counsel had no reasonable basis for his conduct; and (3)

he was prejudiced by counsel’s ineffectiveness, i.e. there is a reasonable


____________________________________________


2   Williams was represented by the same counsel at trial and on direct appeal.


                                           -6-
J-S29009-21


probability that because of the act or omission in question, the outcome of the

proceeding would have been different. See id.

      Williams first argues in his appeal that trial counsel was ineffective for

allowing him to waive his right to a jury trial because, according to Williams,

he was not competent to make an intelligent, knowing and voluntary decision

to do so. He further maintains that counsel should have produced

documentation regarding Williams’s mental health background to support a

finding of incompetency. This claim fails.

      Williams, like all defendants, was presumed to be competent to stand

trial and bore the burden of proving otherwise at the time of trial. See

Commonwealth v. Bomar, 104 A.3d 1179, 1196 (Pa. 2014). To prove he

was incompetent, Williams was required to show that he was unable to

understand the nature of the proceedings or participate in his defense. See

id. Williams’s specific claim is that he was not competent to enter a knowing

and intelligent waiver to his right to a jury trial. To make a knowing and

intelligent waiver, Williams must have understood “the essential protections

inherent in a jury trial as well as the consequences attendant upon a

relinquishment of those safeguards.” Commonwealth v. Golinsky, 626 A.2d

1224, 1227 (Pa. Super. 1993) (citations omitted).

      Here, Williams completed a written waiver of his right to a jury trial. The

court also fully colloquied him regarding this waiver. See N.T. Trial, 6/14/10,

at 27-35. Williams told the court that he had been treated for mental illness


                                      -7-
J-S29009-21


for years, and took medication for that mental illness, but he assured the court

that he had taken his medication the night before and felt “clear in [his]

thoughts.” See id. at 8, 9, 12, 29-30. He also told the court that he was not

having any trouble understanding the court or his attorney and that he would

inform the court if anything changed. See id. at 9. The court also made clear

that it had ordered multiple mental health evaluations, and had asked two

doctors to specifically assess whether Williams was “competent to make the

decision to reject the non-mandatory sentence,” i.e. the guilty plea, and both

doctors concluded that Williams was competent. N.T. sentencing, 1/31/11, at

33; see also id. at 11-13.

      Despite all of this, Williams asserts that his behavior during the court’s

colloquy, where he continued to profess his innocence and complain about the

line-up and his high bail, demonstrates that he did not understand what it

meant to waive his right to a jury trial. In rejecting this claim, the PCRA court

stated:

      Throughout [his colloquy], Williams made statements contesting
      the proffered evidence of the Commonwealth and requesting that
      his bail be lowered, however, his statements do not support a
      finding of incompetence nor an inability to provide a knowing and
      intelligent wavier of his right to a jury trial. Rather, the statements
      simply reflect his unwillingness to accept the proffered evidence
      and his belief that he should not be found guilty of all charges.
      The record is clear that trial counsel had no basis upon which to
      object to Williams’[s] waiver of his right to a jury trial and Williams
      has never presented this Court with any mental health records -
      at the time of trial or during the lengthy period of this PCRA - to
      support the instant assertion of incompetence. Accordingly, trial
      counsel cannot be deemed ineffective.


                                       -8-
J-S29009-21


PCRA Court Opinion, 12/17/10, at 7.

      We see no error in the PCRA court’s determination that Williams was

competent to make a knowing and intelligent waiver of his right to a jury trial,

and therefore that counsel was not ineffective in this regard. See

Commonwealth v. Spotz, 896 A.2d 1191, 1210 (Pa. 2006) (stating that

counsel cannot be deemed ineffective for failing to raise a meritless claim).

And while Williams now claims that trial counsel should have produced some

unidentified evidence of his mental health history to the trial court in order to

prove Williams’s incompetence, he has not, as the Commonwealth points out,

“proffer[ed] any such evidence that he believed trial counsel should have

found, as was his burden.” Commonwealth’s Brief at 8. In fact, Williams has

not provided “any mental health records at all to support his post-conviction

claim,” even though he is the one with the burden to include affidavits,

documents or other evidence showing facts warranting relief. See id. at 9;

Pa.R.Crim.P. 902 (A)(12). Based on all of the above, we agree with the PCRA

court that Williams has not shown that counsel was ineffective in regards to

Williams’s waiver of his right to a jury trial.

      Williams also claims that he was incompetent to proceed to sentencing,

and trial counsel was ineffective for allowing him to do so. This claim also fails.

      Here, the trial court “made a full record of all of the mental assessments

conducted over the extended period that this matter was pending before the

court.” PCRA Court Opinion, 12/17/10, at 8. As noted above, the court ordered


                                       -9-
J-S29009-21


multiple mental health evaluations in an effort to ensure that Williams was

competent. See N.T. Sentencing, 1/31/11, at 11-13, 16, 34. All of the

assessments found Williams competent. See id. at 13, 22, 34.3 The PCRA

court concluded that, given all of these assessments, and in light of the fact

that Williams had never presented the court with any mental health records

contradicting those assessments’ conclusion that Williams was competent, it

could not find that trial counsel had any basis upon which to object to the

court proceeding with sentencing.

       Williams counters that his behavior and outbursts at his sentencing

hearing, which compelled the court to gag and then remove Williams from the

courtroom, showed that he was incompetent. The PCRA court rejected this

argument:

       While Williams did have outburst[s] in the courtroom, his
       statements were not disconnected from the proceeding, as they
       were made in anger with the Court and counsel and with a
       continued lack of acceptance of his guilt.

PCRA Court Opinion, 12/17/20, at 8. The court reiterated that following the

outbursts, it listed the mental health evaluations that had been conducted and

that each of those evaluations concluded Williams was competent. See id.

____________________________________________


3The certified record does not contain the actual mental health evaluations.
However, at no point does Williams dispute that several mental health
evaluations were conducted and that each of those evaluations found him
competent. Moreover, the record reflects that one of the mental health
evaluations was done forthwith, and that the subsequent finding of
competence was reported to the court verbally. See N.T. Sentencing,
1/31/11, at 16-17.


                                          - 10 -
J-S29009-21


      Again, we see no error in the PCRA court’s conclusion that Williams was

competent to proceed to sentencing. We add that the record reflects the trial

court’s extensive and conscientious efforts to make sure that Williams was

competent to proceed, and was repeatedly assured by those charged with

evaluating Williams’s mental health that he was. Williams has not produced

any evaluations, reports or documents showing otherwise. No relief is due.

      In his last claim of ineffectiveness, Williams alleges appellate counsel

was ineffective for failing to argue on direct appeal that the evidence was

insufficient to support his convictions for indecent assault and unlawful contact

with a minor. We agree with the PCRA court that the record supports both of

these convictions, and counsel was therefore not ineffective for challenging

their sufficiency on appeal.

      Evidence presented at trial is sufficient when, viewed in the light most

favorable to the Commonwealth as the verdict winner, the evidence and all

reasonable inferences derived from the evidence are sufficient to establish all

the elements of the offense beyond a reasonable doubt. See Commonwealth

v. Blakeney, 946 A.2d 645, 651 (Pa. 2008). The fact-finder passes upon the

weight and credibility of each witness’s testimony, and is free to believe all,

part or none of the evidence. See Commonwealth v. Ramtahal, 33 A.3d

602, 607 (Pa. 2011).

      To prove Williams committed indecent assault by forcible compulsion,

the Commonwealth was required to show that Williams had indecent contact


                                     - 11 -
J-S29009-21


with D.L. by forcible compulsion or by threat of forcible compulsion that would

prevent resistance by a person of reasonable resolution. See 18 Pa. C.S.A. §

3126 (a)(2)-(3). Indecent contact means any touching of the sexual or other

intimate parts of a person for the purpose of arousing or gratifying sexual

desire. See 18 Pa. C.S.A. § 3101. Meanwhile, to prove Williams committed

unlawful contact with a minor, the Commonwealth had to show that Williams

was intentionally in contact with a minor in order to commit a sexual offense

listed in Chapter 31 of the Crimes Code. See 18 Pa. C.S.A. § 6318(a)(1).4

       In concluding that the Commonwealth had proven both of these offenses

at trial, the PCRA court explained that the evidence showed that:

       Williams initiated contact with [D.L.] (age 15) and [J.M.] (age 14)
       … by making sexual gestures and saying ‘Come here, baby” and
       subsequently following them for a block and [a] half to their
       school. … Williams followed the girls up the [school’s] steps where
       he physically confined [D.L.] (age 15) up against the wall in a
       position from which she could not escape and began pressing his
       penis against her inner thigh, rubbing his stomach against her
       chest, and unbuttoning his belt while repeatedly saying “Give me
       some pussy.” … [This] evidence was more than sufficient to
       sustain Williams’[s] convictions.

PCRA Court Opinion at 13-14.

       We discern no error in this conclusion. Williams, however, finds fault in

the court’s conclusion on several grounds, first arguing that the evidence was

insufficient to support an indecent assault conviction because both Williams


____________________________________________


4There is no dispute that indecent assault is a Chapter 31 sexual offense. See
18 Pa.C.S.A. § 3126.


                                          - 12 -
J-S29009-21


and D.L. had all of their clothes on and D.L. never saw Williams’s penis. This

claim is meritless. As the Commonwealth points out, the Commonwealth is

not required to show skin-to-skin contact in order to sustain a conviction for

indecent assault. See Commonwealth v. Ricco, 650 A.2d 1084, 1085-1086

(Pa. Super. 1994) (rejecting the appellant’s argument that the indecent

assault statute requires direct skin-to-skin contact and holding that the

involuntary placement of the victim’s hand over the clothed genitals of the

appellant was sufficient evidence of indecent assault).

      Williams also asserts that the evidence was insufficient to support an

indecent assault conviction because he did not touch D.L.'s breasts, buttocks

or genitalia and there was no evidence his actions were sexually motivated.

Again, as the Commonwealth observes, this Court has previously rejected

such a claim. See Commonwealth v. Capo, 727 A.2d 1126, 1127 (Pa.

Super. 1999) (rejecting the argument that the appellant could not be

convicted of indecent assault because he had not touched the victim’s breasts,

buttocks or genitalia and his actions were therefore not sexually motivated).

We add that Williams’s contention that there was no evidence that his actions

were sexually motivated is completely specious in light of the evidence that

he pinned a young girl up against the wall, pressed his penis into her inner

thigh, began unbuckling his belt and repeatedly yelled “Give me some pussy.”

      Lastly, Williams argues that the evidence was insufficient to support the

convictions because the videotape only showed Williams on the steps of the


                                    - 13 -
J-S29009-21


school and did not capture the actual assault. Of course, this claim lacks merit

because both D.L. and J.M. testified about the assault and a complainant’s

testimony is in and of itself sufficient to support a conviction for a sexual

offense. See Commonwealth v. Castelhun, 889 A.2d 1228, 1232 (Pa.

Super. 2005).

      As Williams has failed to demonstrate any error in the court’s

determination that the evidence was sufficient to support his convictions, his

claim that appellate counsel was ineffective for failing to raise this meritless

claim necessarily fails. See Spotz, 896 A.2d at 1210.

      Williams asserts, in the alternative, that the PCRA court should have at

least held an evidentiary hearing on his claims before dismissing his petition.

In support of his claim in his argument section, Williams merely summarizes

general law regarding when a PCRA petitioner is entitled to a PCRA hearing,

without attempting to apply the facts of his case to that law. Given this

deficiency, this claim is waived. See Pa.R.A.P. 2119; Commonwealth v.

Williams, 959 A.2d 1252, 1258 (Pa. Super. 2008) (stating that an issue is

waived when it is not sufficiently developed in an appellant’s brief). Even if we

were to overlook waiver, the claim is without merit.

      As Williams concedes in his brief, a petitioner is not entitled to a PCRA

hearing as a matter of right. See Commonwealth v. Shaw, 217 A3d 265,

269 (Pa. Super. 2019). The PCRA court can decline to hold a hearing if there

is “no genuine issue concerning any material fact, the petitioner is not entitled


                                     - 14 -
J-S29009-21


to PCRA relief, and no purpose would be served by any further proceedings.”

Id. A PCRA court is therefore not required to hold an evidentiary hearing on

an ineffectiveness claim if it determines the underlying issue lacks arguable

merit. See Commonwealth v. Baumhammers, 92 A.3d 708, 726-727 (Pa.

2014).

      Here, the PCRA court determined that Williams was not entitled to relief

on any of the claims he raised because they lacked arguable merit. As

discussed above, we do not discern any error on the part of the PCRA court’s

conclusion that Williams’s claims lacked merit, and we therefore conclude that

the court did not abuse its discretion in declining to hold a hearing on those

meritless claims. See id.; Commonwealth v. Maddrey, 205 A.3d 323, 327

(Pa. Super. 2019) (stating that the decision to deny PCRA relief without

holding a hearing is within the discretion of the PCRA court and will not be

overturned in the absence of an abuse of that discretion).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2021




                                    - 15 -